Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 December, 2020 was filed after the mailing date of the miscellaneous communication on 10 November, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "between the first and the second longitudinal ends" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12 are rejected because of their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Noel Marquet & Cie SA (DE7510986) (hereinafter “Noel”).
Regarding claim 1, Noel reference teaches a pocket filter assembly (see title and or abstract) for removing contaminations from an air or gas flow, the assembly comprising- a frame structure (see paragraph 0002) comprising: four peripheral frame portions (see figure 1 or figure below; the frame is comprised of four peripheral frame portions) and having a number of filter pocket openings (see figure 1; each filter pocket has opening), the assembly further comprising- a number of filter pockets(see item 2) corresponding to the number of filter pocket openings (see figure 1;), each filter pocket comprising- a mouth (see figure 1); a bottom end and a filter wall connecting the bottom end to the mouth(see figure 1 and or figure 2; each filter pocket having a bottom end and a filter wall extending from opening to the end) , wherein the mouth of each filter pocket is sealingly secured to a corresponding filter pocket opening of the frame structure(see figure 1 and or figure 2; each filter pocket is secured to the frame structure), wherein a first filter pocket of the number of filter pockets, arranged closest to a first peripheral frame portion of the frame structure (see figure 1 and or figure 2), comprises: a grip member (see figure 1 item 12) integrally formed with or in, or attached to, the filter wall and/or the bottom end 
    PNG
    media_image1.png
    958
    688
    media_image1.png
    Greyscale

Noel reference is different from claim 1, in that it does not explicitly teach the grip member being arranged substantially midway between the first and the second longitudinal ends of the bottom end, and the folding and holding of the folded filter pockets against the frame structure. As to the grip member being arranged substantially midway between the first and the second longitudinal ends of the bottom end it will be obvious to one having ordinary skill in the art to modify the Noel reference to duplicate the plurality of grip member (see figure 1 item 12) substantially midway between the first and 
Regarding claim 2, Noel reference teaches the pocket filter assembly according to claim 1, Noel further teaches that the grip member constitutes a strip or string (see figure 1 item 12) comprising: a first end (the end of item 12 attached to the bottom end) and a second end (the other end of item 12), wherein at least a first end of said strip or string is attached to the filter wall and/or the bottom end of the first filter pocket (see figure 1).
Regarding claim 3, Noel reference teaches the pocket filter assembly according to claim 2, Noel further teaches that the second end of said strip or sting is attached to the filter wall and/or the bottom end of the first filter pocket (see item 12 and or paragraph 0065 of the translation provided in the IDS; the grip member can be a loop and in case of a loop configuration the second end is also attached to the first filter pocket)
Regarding claim 4, Noel reference teaches the pocket filter assembly according to claim 2, Noel further teaches that the said strip or string further comprises: a first fastener configured to enable fastening of the strip or string to the frame structure and/or a second fastener attached to the frame structure (see figure 1; the string can be attached to the frame structure by tying/using a knot and act as a fastener)
Regarding claim 12, Noel reference teaches the pocket filter assembly according to claim 1, Noel further teaches that the grip member is made of an elastic material (item 12 is the string has an intrinsic elasticity property so the grip member is also made from an elastic material due to its intrinsic properties)
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Noel in view of Soderholm et al. (US20130031885 A1)(hereinafter ”Soderholm”)
Regarding claim 5, Noel reference teaches the pocket filter assembly according to claim 1, Noel further teaches the peripheral frame structure of the pocket filter assembly. Noel is different from claim 5 in that it does not teach the handle integrally formed with or attached to the frame structure. Soderholm reference is directed to a pocket filter assembly (see title).  Soderholm suggests providing a two part frame element for holding the pocket filters (See Soderholm Fig 2 and or paragraph 0025).   Soderholm provides that the frame includes an outer wall (See Soderholm 512/504 in Fig. 5).  Soderholm explains that the two part frame facilitates the pocket filter assembly to have a better stability (See Soderholm paragraph 0026).  Therefore it would have been obvious to a person having ordinary skill in the art at the time of invention to provide the two part frame having the outer wall of Soderholm in the pocket filter assembly of Noel in order to achieve a better stability in pocket filter assembly as taught by Soderholm.
In doing so, the outer wall of Soderholm provides a handle integrally formed with or attached to the frame structure (see figure 5 and or paragraphs 0038-0040; item 512 and 504 forms a handle since it would provide a place for a person to grip by wrapping their fingers around the end of the wall) at or in a vicinity of a third peripheral frame portion of the frame structure (See in Figs. 1 and 2, where the frame provides full peripheral portion). 
Regarding claim 6, Noel and Soderholm teaches the pocket filter assembly of claim 5, Soderholm further teaches that the handle is made of a flexible material (since the handle is made from snapping together 512 and 504 it is a resilient material exhibiting intrinsic flexibility)
Regarding claim 7, Noel and Soderholm teaches the pocket filter assembly of claim 5, Soderholm further teaches that the frame structure comprises- an upstream side (see Fig 2 and or Fig 5); and a downstream side (see Fig 2 and or Fig 5) as seen in a direction of air or gas flow through the pocket filter assembly and wherein the handle extends from the downstream side of the frame structure in a direction substantially parallel with the direction of air or gas flow through the assembly (see Fig 2 and or Fig 5; the upstream side is the entrance of the pocket filter and downstream is the direction in which the handle extends)
Allowable Subject Matter
Claim 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 8, Noel and Soderholm are considered to be the nearest prior art but they do not teach nor fairly suggest wherein the handle is configured to be bendable in a direction away from the pocket filters of the assembly towards the third peripheral portion of the frame structure.
Claims 9-11 are considered to contain allowable subject matter by virtue of their dependence on claim 8.
Claims 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claim 13, Noel and Soderholm are considered to be the nearest prior art but they do not teach nor fairly suggest further in combination the handle configured to be bendable in a direction away from the pocket filters of the assembly towards the third peripheral portion of the frame structure.
Claims 14-16 are allowed because of their dependency on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 28 January, 2021 have been fully considered but they are not persuasive. 

Applicant further argues that Noel reference in view of Soderholm reference does not teach, disclose or suggest the grip member being arranged substantially midway between the first and the second longitudinal ends of the bottom end, and in that the pocket filter assembly is configured to enable the user to grip the grip member and pull the filter pocket comprising the grip member towards him, thereby folding and holding the folded filter pockets against the frame structure is considered. Applicant is reminded that the currently amended claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Noel reference and arranging the grip member substantially midway between the first and second longitudinal ends of the bottom end will be an obvious duplication of parts for a person having ordinary skill in the art thereby achieving a predictable result of holding and folding the filter assembly from a desired location and thus minimizing the risk of exposure to the particles entrained on the filter surface/walls.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/Primary Examiner, Art Unit 1773